Citation Nr: 1531987	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida, that awarded service connection for onychomycosis and assigned a noncompensable evaluation, effective December 3, 2008.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a compensable evaluation for residuals of a left wrist shrapnel wound, and to entitlement to a 10 percent evaluation for multiple noncompensable disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Transcript at 20.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran's onychomycosis is currently assigned a noncompensable disability rating, effective December 3, 2008.  The Veteran seeks a higher initial rating.

The Veteran was most recently afforded a VA examination in June 2012.  Subsequently, in June 2012, the Veteran reported that his onychomycosis had worsened, and he requested a new VA examination.

At the Board hearing, when asked whether his onychomycosis had worsened since the June 2012 VA examination, the Veteran initially called to an observer, Ms. B.H. (perhaps due to his reported difficulties hearing), then he responded it stayed the same, but when questioned further by his representative, he testified that it had worsened because he had to cut it more often (on his toenails).  The Board is cognizant that he has service-connected hearing loss rated as 100 percent disabling.

In light of the above, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address the current severity of his onychomycosis.

In addition, the Veteran testified that the June 2012 VA examiner took photos of his feet, which photos have not been associated with the claims file.  Therefore, on remand, these photos should be obtained and associated with the claims file.

As a final matter, all of the Veteran's more recent VA treatment records dated since March 2012 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since March 2012.

2.  Associate with the electronic claims file the photographs referenced by the Veteran at the Board hearing, which were apparently taken at the VA medical center in connection with the June 2012 VA examination.  

The VA examination report indicates the photographs are downloaded in CPRS under Vista Imaging, however, the Board cannot access CPRS/Vista Imaging.  

If these photographs are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.  

3.  After all of the above development has been completed, afford the Veteran a new VA examination to address the current severity of the Veteran's toenail onychomycosis.  The claims folder must be made available to the examiner for review, including a copy of this remand, and the examiner must note that the claims file was reviewed.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

4.  Then, readjudicate the claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

